             ---   -   ---   -----------------------------------


             Case 5:17-cv-00115-gwc Document 82 Filed 01/28/21 Page 1 of 1


                                 UNITED STATES DISTRICT COURT
                                                                                01S'f f 'C;--             -~- :·-·-
                                           FOR THE                                              '. 4,,-   r~ ~-. .;
                                     DISTRICT OF VERMONT
                                                                                2911 JAN 28 AM U: 52
 TABITHA WAKEFIELD,                                )
                                                   )
        Plaintiff,                                 )
                                                   )
        V.                                         )               Case No. 5:l 7-cv-115
                                                   )
 PHIL SCOTT, T.J. DONOVAN,                         )
 MATTHEW BIRMINGHAM, ZACHARY                       )
 GAUTHIER, TOM MARSH, STEVEN                       )
 NEIL Y AND CHRISTOPHER LORA,                      )
                                                   )
        Defendants.                                )

                                            ENTRY ORDER

       On January 28, 2021, the court held a status conference on the record with plaintiff and counsel

for defendant Gauthier. The court advised Ms. Wakefield that two counts of her complaint (4 and 17)

remain unresolved and that defendant Gauthier is prepared to agree to a judgment in Ms. Wakefield's

favor on the issue ofliability. The judgment would be for nominal damages of $1.00. Ms. Wakefield

seeks to appeal those portions of the court's order dated October 20, 2020 (Doc. 74) which granted

judgment in favor of defendant Neily and Gauthier on most counts of her complaint.

       The court will return to the issue of entering judgment for nominal damages (or not) after the

state files a motion on this issue and after Ms. Wakefield has an opportunity to respond. In the

meantime, the court has ordered the parties to engage in one more ENE session with Mr. Powers. The

cost of that session will be paid in equal shares by both sides.

       The ENE session shall be scheduled before April 1, 2021. If the case does not settle at ENE,

defendant Gauthier's motion shall be filed by May 1, 2021. Ms. Wakefield shall respond by June 1,

2021. Any reply shall be filed by June 15, 2021.

       Dated at Rutland, in the District of Vermont, this 28th day of January, 2021.


                                                                 ~                ":)
                                                              Geoffre;::ra;Zrola;Cfuef Ju
                                                              United States District Court
